UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6233 (Exact name of registrant as specified in its charter) INDIANA 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Michigan Street South Bend, IN (Address of principle executive offices) (Zip Code) (574) 235-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Number of shares of common stock outstanding as of April 15, 2011 – 24,303,656 shares - 1 - TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated statements of financial condition – March 31, 2011 and December 31, 2010 3 Consolidated statements of income – three months ended March 31, 2011 and 2010 4 Consolidated statements of shareholders’ equity – three months ended March 31, 2011 and 2010 5 Consolidated statements of cash flows – three months ended March 31, 2011 and 2010 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 CERTIFICATIONS Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 - 2 - Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) March 31, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and interest bearing deposits with other banks Investment securities available-for-sale (amortized cost of $927,522 and $952,101 at March 31, 2011 and December 31, 2010, respectively) Other investments Trading account securities Mortgages held for sale Loans and leases - net of unearned discount Commercial and agricultural loans Auto, light truck and environmental equipment Medium and heavy duty truck Aircraft financing Construction equipment financing Commercial real estate Residential real estate Consumer loans Total loans and leases Reserve for loan and lease losses ) ) Net loans and leases Equipment owned under operating leases, net Net premises and equipment Goodwill and intangible assets Accrued income and other assets Total assets LIABILITIES Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short-term borrowings: Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term debt and mandatorily redeemable securities Subordinated notes Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock; no par value Authorized 10,000,000 shares; none issued or outstanding - - Common stock; no par value Authorized 40,000,000 shares; issued 25,643,506 at March 31, 2011 and December 31, 2010 Retained earnings Cost of common stock in treasury (1,339,860 shares at March 31, 2011 and 1,470,696 shares at December 31, 2010) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are a part of the consolidated financial statements. - 3 - Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands, except per share amounts) Three Months Ended March 31, Interest income: Loans and leases $ $ Investment securities, taxable Investment securities, tax-exempt Other Total interest income Interest expense: Deposits Short-term borrowings 89 Subordinated notes Long-term debt and mandatorily redeemable securities Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust fees Service charges on deposit accounts Mortgage banking income Insurance commissions Equipment rental income Other income Investment securities and other investment gains Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Furniture and equipment expense Depreciation - leased equipment Professional fees Supplies and communication FDIC and other insurance Business development and marketing expense Loan and lease collection and repossession expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income Preferred stock dividends and discount accretion - ) Net income available to common shareholders $ $ Per common share Basic net income per common share $ $ Diluted net income per common share $ $ Dividends $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are a part of the consolidated financial statements. - 4 - Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited - Dollars in thousands, except per share amounts) Cost of Accumulated Common Other Preferred Common Retained Stock Comprehensive Total Stock Stock Earnings in Treasury Income (Loss), Net Balance at January 1, 2010 $ ) $ Comprehensive Income, net of tax: Net Income - Change in unrealized appreciation of available-for-sale securities, net of tax - Reclassification adjustment for gains included in net income, net of tax ) - ) Total Comprehensive Income - Issuance of 182,934 common shares under stock based compensation awards, including related tax effects - - - Cost of 7,269 shares of common stock acquired for treasury ) - - - ) - Preferred stock discount accretion - - ) - - Preferred stock dividend (paid and/or accrued) ) - - ) - - Common stock dividend ($0.15 per share) ) - - ) - - Stock based compensation 3 - 3 - - - Balance at March 31, 2010 $ ) $ Balance at January 1, 2011 $ $
